Case 20-01226     Doc 42    Filed 02/17/21 Entered 02/17/21 17:14:04          Desc Main
                              Document     Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    In Re:                              )       Case No. 20-01226
                                        )
    Dwight W Brown                      )       Chapter 13
    Cynthia R Brown                     )
                                        )       Judge: Jacqueline P. Cox
                  Debtors               )



                                  Notice of Objection



    The Debtors object to the Motion for Relief from the Automatic Stay as to the 2013 Kia
    Sorento on behalf of Ally Financial f/k/a GMAC.




                                                        David H. Cutler,
                                                        Attorney for the Debtors


                                                        /s/ David H. Cutler
                                                        By: David H. Cutler




    Cutler & Associates, Ltd.
    David H. Cutler
    Attorney for the Debtors
    4131 Main St.
    Skokie, IL 60076
    Phone: (847) 673-8600
